DETAILED ACTION
	Claims 1-14 are pending.
	Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a battery cell frame comprising a bus bar configured to electrically couple to an electrode lead of a battery cell, a support member coupled to the bus bar configured to come into contact with the battery cell to support the battery cell; and a variable length part formed in the support member, the variable length part being configured to change in length to fit a size of battery cell.
Prior art Kim (US 2010/0266889) teaches a bus bar configured to electrically couple to an electrode lead of a battery cell, a support member coupled to the bus bar configured to come into contact with the battery cell to support the battery cell; and a variable length part formed in the support member (par. 06-20, 102-107, fig. 5a).  Kim does not teach a battery cell frame comprising a bus bar and does not teach that the variable length part being configured to change in length to fit a size of battery cell
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729